Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims  1-8 and 15-20 are provisionally rejected on the ground of nonstatutory obvious double patenting as being unpatentable over claim 1 of copending Application No. 17238546 (reference application) in view of IS Patent # 8799031. Although the claims at issue are not identical, they are not patentably distinct from each other because they are commensurate in scope.
The copending application claims;
generating a subrogation claim smart contract, the subrogation claim smart contract identifying a subrogation defendant and including information regarding an insured loss, the subrogation claim smart contract configured to obtain cryptographically signed evidence from participating entities, verify that the cryptographically signed evidence is submitted by the subrogation defendant or a subrogation claimant based on a [[the]] proof-of-identity, and
determine whether a settlement amount has been accepted by the subrogation defendant;
deploying the subrogation claim smart contract to the shared ledger;
generating a cryptographic hash value representing a settlement amount;
generating a transaction including the cryptographic hash value and originator information for an entity generating the transaction, wherein the originator information is based on a cryptographic public key;
cryptographically signing the transaction using a cryptographic private key to prove an identity of the entity generating the transaction;
broadcasting the signed transaction a cryptographic hash value representing a settlement amount to the subrogation claim smart contract deployed to the shared ledger; and
receiving an indication from the subrogation claim smart contract that the subrogation defendant has accepted the settlement amount in response to the subrogation defendant providing an indication of acceptance of the settlement amount.
According following off chain subrogation settlement as set forth in the US Patent 8799031, it would have been obvious for one skilled in the art at the time to complete the subrogation by paying a claim to an insured for an insured loss; generating a subrogation claim, the subrogation claim identifying a subrogation defendant and including information regarding the insured loss; and deployed the subrogation claim to a shared ledger maintained by a plurality of participants in a shared ledger network according to a set of consensus rules, the shared ledger configured to receive cryptographically signed evidence from participating entities each having a public cryptographic key assigned to the participating entity, and to receive a proof-of-identity for participating entities providing evidence via signed private cryptographic keys, wherein the plurality of participants append data to the shared ledger in response to determining that the data satisfies a set of consensus rules, the set of consensus rules including that a participating entity providing evidence includes a proof-of-identity, and that the proof-of-identity corresponds to one of a plurality of predetermined participating entities; and broadcasting an update to the subrogation claim deployed to the shared ledger, wherein the update further includes a proof-of-identity to cryptographically prove that the update is originated by one of the participating entities; and receiving a subrogation claim settlement payment upon resolution of the subrogation claim, the update is originated by one of the participating entities; and receiving a subrogation claim settlement payment upon resolution of the subrogation claim.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

There are no other rejections outstanding. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/18/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


/RICHARD C WEISBERGER/
Primary Examiner, Art Unit 3698